NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                          JUL 13 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RAUL E. LITONJUA, Jr.,                           No.    16-73912

                Petitioner,                      Agency No. A044-374-442

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Raul E. Litonjua, Jr., a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, Najmabadi v.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      In denying Litonjua’s motion to reopen, the BIA limited its review to

Litonjua’s claim for deferral of removal under CAT because it found that

Litonjua’s motion did not address the underlying particularly serious crime

conviction which rendered him ineligible for asylum and withholding of removal.

In his opening brief, Litonjua does not challenge the BIA’s finding. See Corro-

Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest

issue in opening brief resulted in waiver). Thus, we deny the petition as to

Litonjua’s motion to reopen his asylum and withholding of removal claims.

      Further, the BIA did not abuse its discretion by denying Litonjua’s untimely

motion to reopen his claim for deferral of removal under CAT because Litonjua

failed to establish prima facie eligibility for CAT relief. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Cano-Merida v. INS, 311 F.3d 960, 965-66 (9th Cir. 2002) (no

abuse of discretion in denying motion to reopen where petitioner did not establish

prima facie eligibility for CAT relief).

      PETITION FOR REVIEW DENIED.




                                           2                                   16-73912